07/24/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 19-0653



                              No. DA 19-0653

IN THE MATTER OF:

P.K.,

        Respondent and Appellant.

__________________________________________________________________

                                 ORDER

        Upon consideration of Counsel’s motion to dismiss the above

entitled cause due to Appellant’s death, and good cause appearing,

        IT IS HEREBY ORDERED that the above matter is hereby

DISMISSED with prejudice.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      July 24 2020